Citation Nr: 0844253	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO. 05-28 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a 
thoracic spine disability, including arthritis.

2. Entitlement to an evaluation in excess of 10 percent for a 
lumbar spine disability, including arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1952 until July 
1981. 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

The December 2004 rating decision also included a denial of 
the veteran's claim for a rating increase for bilateral 
hearing loss and a grant of a 30 percent evaluation for a 
right shoulder disability. No Notice of Disagreement was 
filed in regards to the bilateral hearing loss claim and the 
December 2004 rating decision is final in regards to that 
issue. The veteran filed a timely disagreement with the right 
shoulder disability determination; however, in a letter 
included with his September 2005 Substantive Appeal he 
withdrew that claim. As such, it is not currently before the 
Board.

The Board notes that the September 2005 Statement of the Case 
did not address the issue of the veteran's thoracic spine 
claim. The veteran submitted a VA Form 9 in regards to his 
spine claims in September 2005; however, that VA Form 9 may 
not apply to the issue of his VA thoracic spine claim, since 
it was not addressed in the September 2005 Statement of the 
Case. The thoracic spine claim was addressed in the October 
2008 Supplemental Statement of the Case. A Statement of 
Accredited Representative in Appealed Case was provided in 
November 2008. This statement is taken as a timely 
Substantive Appeal in regards to the veteran's thoracic spine 
claim, allowing his claim to be adjudicated by the Board.

In February 2006, the veteran raised a new claim for service 
connection for a cyst on his spine. No rating decision has 
been issued in regards to that claim. As such, the claim is 
not currently before the Board. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of claims for increased ratings for his thoracic 
and lumbar spine disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


REMAND

The veteran contends that his thoracic and lumbar spine 
disabilities are more severe than indicated by the 10 percent 
ratings previously granted him for each claim.

A VA examination was provided to the veteran in August 2008. 
The examiner noted that previous nerve conduction studies did 
not reveal any findings of neuropathy to explain leg atrophy. 
The veteran reported that during the past six months he 
developed some weakness in both legs, as well as pain 
radiation from the lower back to both legs.

The August 2008 VA examiner noted that the veteran's cranial 
nerves II through XII were grossly intact. There was 
tenderness on palpation along the lower portion of the 
thoracic and lumbar spine and deep tendon reflexes +2/4 equal 
bilaterally for the biceps, triceps, brachioradialis, 
patellar, and Achilles. The sensory examination revealed good 
sensation to pinprick and light touch in the upper and lower 
extremities and the straight leg raising test did not reveal 
symptoms of radiculopathy. However, his Romberg was grossly 
unsteady and the veteran displayed poor balance of unknown 
etiology. 

The examiner noted that the range of motion for the 
thoracolumbar spine while sitting was at least 0 to 80 
degrees. However, on standing, his forward flexion was 0 to 
10 degrees and extension was 0 to 15 degrees with discomfort. 
Bilateral flexion was 0 to 18 degrees with discomfort and 
bilateral rotation was 0 to 40 degrees with discomfort. No 
edema, effusion, tenderness, deformities, weakness, 
fatigability, or instability was found, except where noted.


The examiner diagnosed the veteran with diffuse idiopathic 
skeletal hyperostosis of the thoracic spine, not worsened 
beyond its natural progression. He also diagnosed 
degenerative joint disease with degenerative disc disease at 
the lumbar L3-4 and L4-5, with no objective findings of 
radiculopathy, stable condition.

The examiner noted that the veteran's subjective complaints 
and clinical responses did not appear to be adequately 
explained by the available objective evidence. There were 
major discrepancies between the separate range of motion 
testings done in different positions. The examiner could not 
say, without reservation, to what degree a lack of effort or 
potent psychosocial overlays impacted his observations and 
possibly created any apparent functional limitations. 

In contrast to the August 2008 VA examination, the veteran's 
private physician, Dr. A.S., in October 2004, found the 
veteran to have light touch and pain sensation deficit to the 
right L5 distribution and graded muscular strength of 3/5 of 
the right quadriceps and 3/5 of the right hip adductors. The 
examiner found him to have lumbar radiculitis. In August 
2006, Dr. A.S. found a sensory deficit in the left L5 
distribution and again diagnosed him with lumbar radiculitis.  

The August 2008 VA examiner does not appear to have 
specifically tested the veteran for muscle strength of the 
extremities. Given that the veteran has repeatedly reported 
that his right leg gives way, as reported in an August 2008 
statement, and that Dr. A.S has found him to have a muscle 
deficit, a VA examination should be provided to determine if 
the veteran has radiculopathy, including symptoms of muscle 
weakness or other neurological deficits. 

Additionally, the August 2008 VA examination noted an 
apparent discrepancy with the veteran's range of motion. The 
examiner explained that range of motion was far more limited 
upon standing then when sitting.  However, the Board notes 
that range of motion measurements are conducted in the 
standing position.  See 38 C.F.R. § 4.71a, Plate V.  Given 
that the examiner did not explain why range of motion studies 
were conducted in the sitting position as well as the 
standing position, and in 


view of the fact that the examiner could not reconcile the 
subjective complaints with clinical responses, the veteran 
should be given another opportunity to be examined in order 
that a more definitive or accurate assessment and explanation 
of his current disability of the thoracolumbar spine may be 
attempted. 

Finally, in his August 2008 statement, the veteran reported 
that he had provided photographs of bodily damage caused by 
his disabilities. These photographs are not associated with 
the claims file. The veteran should be contacted and informed 
that he can submit this evidence for consideration if he 
still desires to have it considered. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006). Expedited 
handling is requested.)

1. The RO/AMC will advise the claimant 
of the opportunity to submit additional 
evidence, including the photographic 
evidence that he reported submitting, 
but that is not associated with the 
claims file, if he still wishes to have 
that information considered.  

2. The veteran should be provided a VA 
examination by an appropriate medical 
professional to determine the current 
extent and severity of his service-
connected thoracolumbar spine 
disabilities, including any 
neurological deficits.  The examiner's 
findings should also specifically 
include range of motion, the presence 
of any ankylosis, any joint 
abnormalities for each disability, and 
any symptoms and extent of any 
radiculopathy, specifically including 
any loss of muscle strength or other 
neurological impairments of the 
corresponding extremities, if any.  If 
possible, the 


examiner should consider any additional 
functional loss on use due to pain on 
motion or due to flare-ups. If 
possible, the examiner should also 
specifically address any disparities of 
range of motion found and determine the 
most accurate and definitive range of 
motion findings possible (i.e., is 
there any physiological phenomena 
inherent in the veteran's service-
connected spine disability that would 
account for differing range of motion 
measurements observed when sitting and 
standing).

A clear rationale for all opinions 
should be provided, along with a 
discussion of the facts and medical 
principles. Copies of all pertinent 
records in the veteran's claims file, 
or in the alternative the claims file, 
must be made available to the examiner 
for review in connection with the 
examination.

	3. When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence. If the 
benefit sought is not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


 
